Case 7:20-cv-00182-GEC-PMS Document 24 Filed 11/20/20 Page 1 of 2 Pageid#: 81




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

 JOWELL TRAVIS LEGENDRE,          )                   CASE NO. 7:20CV00182
                                  )
               Plaintiff,         )
 v.                               )                   MEMORANDUM OPINION
                                  )
 CITY OF CHARLOTTESVILLE, ET AL., )                   By: Glen E. Conrad
                                  )                   Senior United States District Judge
               Defendants.        )



        Jowell Travis Legendre, a Virginia inmate proceeding pro se, filed this civil rights action

 pursuant to 42 U.S.C. § 1983, complaining that the defendant police officials unlawfully refused

 to investigate his criminal complaint, based on a department-wide practice of not considering cross

 complaints. The court summarily dismissed Legendre’s case for failure to state any constitutional

 claim actionable under § 1983, based on its factual insufficiency. Later, for similar reasons, the

 court denied a motion for reconsideration of that dismissal. Legendre now files a second motion

 for reconsideration and a motion to amend with a proposed amended complaint attached. Based

 on the record and the present motions, the court construes these submissions as arguing that the

 court failed to address Legendre’s primary contention: that a city police practice of not

 investigating a second complaint about the same incident is unconstitutional and caused officials

 to refuse to investigate Legendre’s private criminal complaint against the victim of the crimes for

 which he now stands convicted. The court cannot agree and will deny the present motions.

        Section 1983 permits an aggrieved party to file a civil action against a person for actions

 taken under color of state law that violated his constitutional rights. See Cooper v. Sheehan, 735

 F.3d 153, 158 (4th Cir. 2013). As the court stated in its previous opinions and orders in this case,

 it is well established that “[t]here is no statutory or common law right, much less a constitutional
Case 7:20-cv-00182-GEC-PMS Document 24 Filed 11/20/20 Page 2 of 2 Pageid#: 82




 right,” to have law enforcement officials investigate another person for possible criminal

 prosecution. Fuchs v. Mercer Cty., 260 F. App’x 472, 475 (3d Cir. 2008) (quoting Mitchell v.

 McNeil, 487 F.3d 374, 378 (6th Cir. 2007), (citing Linda R.S. v. Richard D., 410 U.S. 614, 619

 (1973) (observing that “a private citizen lacks a judicially cognizable interest in the prosecution or

 nonprosecution of another”)). Because the failure to investigate Legendre’s complaint did not

 violate his constitutional rights, he has no separate claim that officials’ failure was allegedly caused

 by a city-wide practice. Moreover, Legendre’s proposed amended complaint does not correct any

 of the factual deficiencies noted in the court’s previous opinions.

        For the reasons stated, the court remains satisfied that dismissal of the case for failure to

 state a claim was appropriate and will deny Legendre’s current motions. An appropriate order will

 issue herewith.
                           20th
        ENTER: This _____ day of November, 2020.

                                                        _________________________________
                                                        Senior United States District Judge




                                                    2
